Per Curiam. Appellant Damond Sanford was convicted by a jury of capital murder and was sentenced to death by lethal injection. On September 4, 1996, Sanford’s attorney, William M. Howard, Jr., was granted an extension until October 14, 1996, to file his brief on appeal. On October 15, 1996, Howard was granted a second extension to file his brief by November .13, 1996. On November 14, 1996, Howard was granted a third extension to file his brief by December 13, 1996. Again, on December 17, 1996, Howard was granted a fourth and final extension to file a brief by January 12, 1997. On February 21, 1997, Sanford filed a motion for belated appeal, asking that he be allowed to file a belated brief. No brief was tendered with the motion, and Howard has not accepted responsibility for failing to timely file a brief on behalf of his client.  The motion for belated appeal is denied. William M. Howard, Jr., is hereby ordered to appear before this court on March 31, 1997, at 9:00 a.m. to show cause why he should not be held in contempt for his failure to file Sanford’s brief.